Citation Nr: 1526479	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-42 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left foot condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right foot condition.

3.  Service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision that denied service connection for "any foot condition" and for hypertension.  In a March 2012 supplemental statement of the case (SSOC), the RO addressed the issues of service connection for a right foot condition and a left foot condition separately.

The issue of service connection for hypertension, to include as secondary to service-connected CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1980, the RO denied service connection for any foot condition; the Veteran did not appeal and the decision became final; the issue of service connection for any foot condition was reconsidered and denied in May 1983; the Veteran did not appeal and the decision became final; service connection for a left foot condition was reconsidered again in March 2003 and the RO determined new and material evidence had not been received sufficient to reopen the claim; the Veteran did not appeal and the decision became final.

2.  No new and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left foot condition has been received since the time of the most recent final rating decision in March 2003.

3.  No new and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot condition has been received since the time of the most recent final rating decision in May 1983.
4.  Although there was evidence of a plantar wart on the left foot in service; no evidence has been provided of a current left foot disability that is etiologically related to service; there is no evidence of treatment for a right foot disability in service and no evidence of a current disability in the right foot; new and material evidence has not been received sufficient to reopen the service connection claims.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final; no new and material evidence having been received, the claim of entitlement to service connection for a left foot condition is not reopened and service connection for a left foot condition remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The May 1983 rating decision is final; no new and material evidence having been received, the claim of entitlement to service connection for a right foot condition is not reopened and service connection for a right foot condition remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10 .

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in November 2009 regarding service connection for any foot condition, to include a right foot condition and/or a left foot condition. The Board finds that this letter complied with the requirements of 38 U.S.C.A. § 5103(a) and Kent, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Service treatment records (STRs) indicated foot trouble on the Report of Medical History dated in July 1967.  A plantar wart was noted on the left foot; no other treatment for foot concerns in service appears in the STRs.  In June 1980, the Veteran filed a claim for service connection for "foot from marching or when hit by a truck in [Vietnam] then marching."  The evidence suggested he had callouses removed from the bottom of his left foot after separation from service in 1973 and 1975.  In December 1980, the RO denied a claim for service connection after a VA examination finding the Veteran's foot concern in service had been acute and transitory.  In May 1983, the RO reconsidered the claim and it was again denied.  The Veteran did not file an appeal and the decision became final.   In a May 2002 statement, the Veteran sought to reopen his claim referencing a callus on his left foot. In March 2003, the RO reconsidered entitlement to service connection for a left foot condition and found that new and material evidence had not been provided sufficient to reopen the claim.  The RO stated that although the Veteran had a wart removed from his left foot while in service, there was no evidence that any current foot condition was related to his service.  The Veteran did not appeal.  In March 2004, the decision became final.  In October 2009, the Veteran filed claim to reopen his service connection claim.  He also filed a claim for a right foot injury secondary to a left foot condition.

In reviewing the record, to include VA treatment records associated with the claims file and private records from Dr. V. and Dr. B. that became part of the record more recently than 2003, the Board finds that evidence sufficient to reopen a service connection claim for a left foot condition has not been received.    The treatment records do not indicate diagnosis of a current left foot disability or provide indication that a currently diagnosed left foot condition is related to service.  In regard to service connection for a right foot condition,  the claims file does not contain evidence of a currently diagnosed right foot condition or any indication of a nexus between a currently diagnosed right foot condition and service or an already service-connected disability.  The Veteran's claim for service connection for any foot condition was initially denied because there was no evidence that a present foot condition, either on the right or on the left, was related to service.  The evidence provided since the most recent final rating decisions does not provide new evidence regarding a currently diagnosed disability of the left foot or a currently diagnosed disability of the right foot.  In addition, no evidence appears in the claims file that a currently diagnosed disability of the right or the left foot is etiologically related to the Veteran's period of active duty or to another disability that is service-connected.

As new and material evidence that might substantiate the claim for service connection for a left foot condition or service connection for a right foot condition has not been submitted, the claims for service connection for a left foot condition and for a right foot condition are not reopened and remain denied. 


ORDER

New and material evidence has not been received; the March 2003 rating decision is final and the claim of entitlement to service connection for a left foot condition is not reopened and service connection for a left foot condition remains denied.

New and material evidence has not been received; the May 1983 rating decision is final and the claim of entitlement to service connection for a right foot condition is not reopened and service connection for a right foot condition remains denied.


REMAND

Reason for Remand; To obtain any outstanding VA or private treatment records, to provide notice as to secondary service connection and to obtain an addendum opinion.

Treatment records show a current diagnosis of and continuing treatment for hypertension.  The record also indicates that in November 2010, the Veteran was granted service connection for coronary artery disease, status post coronary artery bypass graft x3 with implanted cardioverter defibrillator (hereinafter CAD).  He was awarded a 100 percent rating for this disability with an effective date of May 13, 2002.

Here, this is no indication the Veteran had hypertension in service or directly thereafter; however, the Veteran's initial claim indicated his belief that hypertension might be secondary to his heart disease which is now service-connected.  See October 2009 Statement in Support of Claim.  

Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

On remand, the Veteran should be afforded a VA examination to consider the likely etiology of his hypertension and whether it is at least as likely as not caused by or aggravated by his service-connected CAD.

In addition, the Veteran should be sent a notice letter that specifically provides explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).



Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his hypertension that are not already of record.  Request any records properly identified by the Veteran.  

3.  Send the Veteran and his representative a notice letter that includes an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

4.  Schedule the Veteran for an examination with an appropriate examiner to provide an opinion as to the likely etiology of his currently diagnosed hypertension.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension had its onset in service or was caused by or aggravated by the Veteran's service-connected coronary artery disease (CAD).

An opinion as to both causation and aggravation must be rendered.
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that hypertension is aggravated by the service-connected CAD, the examiner must determine a baseline level of severity of the hypertension, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the hypertension.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
5.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

6.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


